DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21, line 2 – it is unclear what is meant by the phrase “has a surface normal”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-18, 21-27, 29, 31 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilbur 344,760.

In regard to claim 21, wherein the sealing space comprises a contact surface for the sealing material which has a surface normal which encloses an angle of approximately 0° to approximately 45° with the direction of pushing in the end of the hose into the sealing space (sides of protrusions x are roughly at a 45 degree angle).
In regard to claim 22, wherein the sealing space has a filling opening (o) for sealing material which is open.

In regard to claims 25-27, and of an end of a hose extending along a longitudinal direction, which end has a recess in its surface, wherein the sealing mass is hardened and that the part of the sealing material which flowed into the recess and the remaining part of the sealing material retain the end of the hose positively in the sealing space against traction forces acting along the longitudinal axis of the hose (see fig. 1).
In regard to claims 29, 31 and 33, wherein the recess is formed as a spiral recess (see fig. 1 and page 1, col. 2, line 2) on the end of the hose.
Claim(s) 16-18, 24-28, 30 and 32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tokuda 5,887,909.
In regard to claims 16-18 and 24, Tokuda discloses a connection piece 1 for connecting a surface-structured end of a hose P extending along a longitudinal direction to a fluid outlet 15, which end comprises at least one recess S in its surface, and which defines a sealing space into which the end of the hose can be introduced, and a sealing material C arranged in the sealing space, which: is sufficiently fluidizable in a first processing state so that a part of the sealing material present in the sealing space can flow into the recess when the end of the hose has been pushed in, and can be hardened in a second processing state in order that the part of the sealing material which flowed into the recess and the remaining part of the sealing material can positively retain the end of the hose by the engaging of the sealing material into the recess S in the sealing space against traction forces acting along the longitudinal axis of the hose; wherein the connection piece further defines a first introductory opening (side opening of sleeve 1) 
In regard to claims 25-27, and of an end of a hose extending along a longitudinal direction, which end has a recess in its surface, wherein the sealing mass is hardened and that the part of the sealing material which flowed into the recess and the remaining part of the sealing material retain the end of the hose positively in the sealing space against traction forces acting along the longitudinal axis of the hose (see fig. 4).
In regard to claims 28, 30 and 32, comprising several recesses which are formed as parallel, annular recesses on the end of the hose (see fig. 4).
Claim(s) 16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seaman 1,540,504.
In regard to claims 16-18 and 24, Seaman discloses a connection piece 1 for connecting a surface-structured end of a hose 2 extending along a longitudinal direction to a fluid outlet 13 (see fig. 3), which end comprises at least one recess 31 in its surface, and which defines a sealing space into which the end of the hose can be introduced, and a sealing material 12 arranged in the sealing space, which: is sufficiently fluidizable in a first processing state so that a part of the sealing material present in the sealing space can flow into the recess when the end of the hose has been pushed in, and can be hardened in a second processing state in order that the part of the sealing material which flowed into the recess and the remaining part of the sealing material can positively retain the end of the hose by the engaging of the sealing material into the recess 31 in 
In regard to claim 19, comprising a hollow cylinder 22 arranged in the sealing space and onto which the end of the hose 29 can be pushed, wherein the hollow cylinder 22 comprises an open fluid conduit on the end which is connected to the fluid outlet.
In regard to claim 20, wherein the sealing material 12 is constructed in such a manner that the sealing material fluidically seals the connection between the end of the hose and the hollow cylinder.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,844,985. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming similar subject matter.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Powondra, Vanesky, Tokuda, Kjolseth and McPherson disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679